TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 1, 2017



                                     NO. 03-17-00572-CV


                                E. W. and A. M. R., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
             BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
                AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on August 8, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellants are indigent and unable to pay costs, no adjudication of costs is made.